Citation Nr: 1741948	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to special monthly compensation (SMC) based on aid and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and N.H.



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to February 1993.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2017, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  At his hearing, the Veteran raised the issue of entitlement to service connection for bilateral carpal tunnel syndrome.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the VA Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to care for his daily needs, requiring the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

SMC based on the need for aid and attendance of another is payable when the veteran, due to a service-connected disability, is so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person:  (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  A veteran need show only one of the enumerated factors identified above to establish entitlement to aid and attendance.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Veteran is currently service-connected for the following disabilities:  major depressive disorder; low back strain; degenerative arthritis of the left knee; right hip strain with limited flexion; left hip strain with limited flexion; status post left total knee arthroplasty; left hip strain with limited abduction and adduction; right hip strain with limited abduction and adduction; degenerative joint disease of the right knee; left hip strain with limited extension; and, right hip strain with limited extension.

Taking into account all relevant evidence and resolving all doubt in favor of the Veteran, the Board finds that SMC for aid and attendance is warranted.  The evidence shows that the Veteran needs assistance to dress himself and keep himself ordinarily clean and presentable, to use the bathroom, and to protect himself from falling.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Specifically, at a December 2010 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran's treating VA physician found that the Veteran needed assistance in bathing and tending to other hygiene needs due to his bilateral knee disorder.  The physician noted that the Veteran had hired a person to assist with using the bathroom.  The physician noted that the Veteran used a cane, walker, and braces for locomotion, and could not travel more than 10 to 15 feet.  

In an April 2011 statement, N.H., a certified nursing assistant (CNA), stated that she provided assistance to the Veteran every day with his dressing, bathing, showering, and personal hygiene.  She reported that she had to help the Veteran shower each day and he had to sit on a shower chair because of his weakness in the knees and hips.  She stated that the Veteran could not be left alone and was in a lot of pain, particularly in his knees.  She also indicated that the Veteran has a high risk of falling.

At the July 2011 VA knees examination, the VA examiner determined that the Veteran's self-care issues were affected by the limited function and pain of his bilateral knee disorder.  The bilateral knee disorder caused "very limited" walking and standing.  The November 2014 VA hips examiner determined that the Veteran's hips caused functional impairment-specifically, pain with standing and walking and "very limited motion."  At the November 2014 VA spine examination, the VA examiner determined that the Veteran's low back strain caused functional impairment-specifically, pain with standing, sitting, and walking.  The examiner stated that the Veteran used crutches constantly for his back and knee pain.  

At the May 2016 VA knees examination, the VA examiner determined that the Veteran needed assistance in dressing, bathing, and getting around his house.  The examiner stated that the Veteran was not able to stand or walk for more than 5 minutes because of pain and stiffness in his knee joints.  At his April 2017 Board hearing, N.H., CNA, testified that the Veteran had fallen a couple of times trying to get out of the bath.  She testified that the Veteran pays her to assist him every day with his bathing and dressing.  

The evidence noted above demonstrates that the Veteran's service-connected disabilities-to specifically include his bilateral knee, bilateral hip and back disabilities-prevent the Veteran from dressing himself or to keep himself ordinarily clean and presentable, using the restroom, or remaining protected from hazards (as he is at high risk for falling, with limited mobility) without the regular aid and attendance of another.  The Board accordingly finds SMC based on the need for regular aid and attendance is warranted.  The grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot, as it is the greater benefit.  See 38 U.S.C.A. § 1114.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, SMC based on the need for aid and attendance of another person is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


